UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-7077


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

HARRY RAMONE BAPTISTE,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville.      Richard L.
Voorhees, District Judge. (5:99-cr-00059-RLV-1)


Submitted:   October 13, 2011             Decided:   October 18, 2011


Before SHEDD, AGEE, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Harry Ramone Baptiste, Appellant Pro Se.     Amy Elizabeth Ray,
Assistant United States Attorney, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Harry Ramone Baptiste appeals a district court order

denying     his    motion    for    a    sentence     reduction      under       18   U.S.C.

§ 3582(c) (2006).          We affirm.          Because the amendment in question

did   not    lower     Baptiste’s         Guidelines     sentence,       we       find    the

district     did     not    abuse       its    discretion      denying      the       motion.

United    States     v.    Goines,      357    F.3d   469,     478   (4th     Cir.       2004)

(stating     standard       of   review).           Accordingly,      we     affirm       the

district court’s order.             We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials     before       the   court        and   argument    would      not     aid    the

decisional process.

                                                                                   AFFIRMED




                                               2